DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/06/2021.
Claims 1-20 remain cancelled.
Claims 21, 28, 30, 35 are amended.
Claims 21-40 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 12, 13 of U.S. Patent No. 10,331,507 B2 in view of Wiggers et al. (PG Pub. 2016/0,306,675 A1) [hereafter Wiggers], and further in view of Ashok et al. (PG Pub. 2013/0,205,005 A1) [hereafter Ashok].

As per claim 21 of the instant application and the claim 1 of the patent recite receiving various data to determine the health value of monitoring components and providing remediation for the detected/determined result if the determined threshold is exceeded.  The limitations not recited in the patents are “the threshold representing a dynamically changing value based on at least an anticipated processing load of the first hardware component” and “in response to determining that the fault score exceeds the threshold, predicting, by the FE platform, a degree of performance impact of the at least one fault event in the computer system by evaluating the service profile of the first hardware component”.
However, Ashok in an analogous art teaches:
determining anticipated workload and migrating based on the anticipated load (Ashok, ¶ [0058])
In addition, Wiggers in an analogous art teaches:
a degree of performance impact of the fault event in the computer system by evaluating the service profile of the first hardware component  (Wiggers, ¶ [0011], health assessment, ¶ [0023], severity based on combinations of faults, ¶ [0024], combining weighted events to generate a health score associated with a hardware resource, ¶ [0027], policy data)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the combined teachings of Ashok and Wiggers into the method of the patent to provide a method determining anticipated workload and migrating based on the anticipated load, and determining a degree of performance impact of the fault event in the computer system by 

As per claim 26, the patent does not recite:
wherein predicting the degree of performance impact of the at least one fault event in the computer system further comprises predicting imminent severe performance to the first hardware component
However, Wiggers in an analogous art teaches:
wherein predicting the degree of performance impact of the at least one fault event in the computer system further comprises predicting imminent severe performance to the first hardware component (Wiggers, ¶ [0011], health assessment (severity) based on detected fault types)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the teachings of Wiggers into the combined method of the patent and Ashok to provide a method wherein predicting the degree of performance impact of the at least one fault event in the computer system further comprises predicting imminent severe performance to the first hardware component.  The modification would be obvious because proactive HA can operate based on the health assessments and react based on the determined health severity (Wiggers, ¶ [0011]).

As per claim 27, the patent does not recite:
determining, by the FE platform, one or more functionalities that the first hardware component is configured to perform; and
in response to the determination, providing, by the FE platform to the configuration management platform, one or more specific replacement components in at least one of repairing and replacing the first hardware component
However, Wiggers in an analogous art teaches:
determining, by the FE platform, one or more functionalities that the first hardware component is configured to perform; and (Wiggers, ¶ [0021], monitoring hardware resources and application-level monitoring)
in response to the determination, providing, by the FE platform to the configuration management platform, one or more specific replacement components in at least one of repairing and replacing the first hardware component (Wiggers, ¶ [0011], health assessment based on detected fault types, ¶ [0025], replacement of hardware components)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the teachings of Wiggers into the combined method of the patent and Ashok to provide a method of determining, by the FE platform, one or more functionalities that the first hardware component is configured to perform; and in response to the determination, providing, by the FE platform to the configuration management platform, one or more specific 

The table below shows how some of the claims compare between the instant application and the patent.
Instant Application
US Pat. 10,331,507 B2
21. (new) A method of real-time computer fault evaluation for predicting impact of at least one fault event in a computer system, the method implemented using a fault evaluation (FE) platform, the FE platform being communicatively coupled to a configuration management platform and a plurality of hardware components each having an associated service profile and at least one functionality, the method comprising:
1. A method of real-time computer fault evaluation for a computer system, the method implemented using a fault evaluation (FE) platform, the FE platform being communicatively coupled to a configuration management platform and a first plurality of hardware components each having an associated service profile and at least one functionality, the method comprising:
receiving, by the FE platform during a time interval, log data associated with the computer system, the log data including the at least one fault event corresponding to a first hardware component of the plurality of hardware components and a fault severity identifier being associated with the at least one fault event, the fault severity identifier associated with a fault severity value;
ingesting, by the FE platform, log data associated with the computer system, the log data including a plurality of fault events, a fault severity identifier being associated with at least one fault event of the plurality of fault events, each of the plurality of fault events associated with at least one of the plurality of hardware components of the computer system;

selecting, by the FE platform, a fault event set of the plurality of fault events, the fault event set corresponding to a time window and a first hardware component of the plurality of hardware components, wherein the fault event set includes the at least one fault event;
generating, by the FE platform, a fault score for the at least one fault event by combining the fault severity value with one or more fault severity values received during the time interval;
generating, by the FE platform, a fault score for the at least one fault event by 
22. (new) A method in accordance with Claim 21, wherein generating the fault score for the at least one fault event further comprises evaluating the service profile of the first hardware component, the fault severity identifier for the at least one fault event, and one or more fault events preceding the at least one fault event, wherein the service profile of the first hardware component includes a service profile identifier and data associated with a configuration of the first hardware component.
evaluating the service profile of the first hardware component, the fault severity identifier for the at least one fault event, and one or more fault events preceding the at least one fault event from within the fault event set, wherein the service profile of the first hardware component includes a service profile identifier and data associated with a configuration of the first hardware component;
24. (new) A method in accordance with Claim 21 further comprising generating, by the FE platform, an aggregate fault score by summing the fault score for the at least one fault event with the fault score for at least one other fault event associated with the one or more fault severity values received during the time interval.
generating, by the FE platform, an aggregate fault score by summing the fault score for the at least one fault event with the fault score for at least one other fault event within the fault event set;
determining, by the FE platform, that the fault score exceeds a threshold, the threshold representing a dynamically changing value based on at least an anticipated processing load of the first hardware component;

25. (new) A method in accordance with Claim 24 further comprising determining, by the FE platform, that the aggregate fault score exceeds a predefined threshold.
determining, by the FE platform, that the aggregate fault score exceeds a predefined threshold;
(Wiggers, ¶ [0028], changing threshold, ¶ [0029], performance metrics based on resource utilization)
in response to determining that the fault score exceeds the threshold, predicting, by the FE platform, a degree of performance impact of the at least one fault event in the computer system by evaluating the service profile of the first hardware component; and
(Wiggers, ¶ [0011], health assessment)
because proactive HA can operate based on the health assessments and react based on the determined health severity (Wiggers, ¶ [0011])
providing, by the FE platform to the configuration management platform, instructions to initiate a hardware component remediation process for the first hardware component to prevent fault of the first hardware component before the fault occurs, the fault associated with the at least one fault event.
providing, by the FE platform to the configuration management platform, instructions to initiate a hardware component remediation process; and 
23. (new) A method in accordance with Claim 22, wherein providing instructions to initiate the hardware component remediation process further comprises causing the configuration management platform to migrate, using the service profile identifier, the service profile of the first hardware component to a second hardware component, the service profile of the first hardware component downloaded by the configuration management platform from a service profile repository.
migrating, by the configuration management platform using the service profile identifier, the service profile of the first hardware component to a second hardware component, the service profile of the first hardware component downloaded by the configuration management platform from a service profile repository.
26. (new) A method in accordance with Claim 21, wherein predicting the degree of performance impact of the at least one fault event in the computer system further comprises predicting imminent severe performance to the first hardware component.
(Wiggers, ¶ [0011], health assessment based on detected fault types)
because proactive HA can operate based on the health assessments and react based on the determined health severity (Wiggers, ¶ [0011])
27. (new) A method in accordance with Claim 21 further comprises: determining, by the FE platform, one or more functionalities that the first hardware component is configured to perform; and in response to the determination, providing, by the FE platform to the configuration management platform, one or more specific replacement components in at least one of repairing and replacing the first hardware component.
(Wiggers, ¶ [0011], health assessment based on detected fault types)



Allowable Subject Matter
Claims 21-40 would be allowable if terminally disclaimed to overcome the non-statutory double patenting rejection noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        April 10, 2021